Case 1:15-cv-07488-CM-RWL Document 948 Filed 05/27/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions

 

 

Case No. 1:15-cv-07488-CM-RWL

 

 

ORDER GRANTING FINAL JUDGMENT AND ORDER OF

DISMISSAL APPROVING DIRECT PURCHASER CLASS

SETTLEMENT AND DISMISSING DIRECT PURCHASER
CLASS CLAIMS

Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, and in accordance with

the terms of the Settlement Agreement dated December 20, 2019, between plaintiffs J M Smith

Corp. d/b/a Smith Drug Co. (“Smith Drug”) and Rochester Drug Co-Operative, Inc. (“RDC”)

(collectively, the “Class Representatives”), and on behalf of the Class defined below (together

with the Class Representatives, the “Plaintiffs”), and defendants Forest Laboratories, LLC;

Forest Laboratories, Inc.;! Forest Laboratories Holdings Ltd.; and Actavis ple (collectively,

“Defendants”), it is hereby ORDERED, ADJUDGED AND DECREED as follows:

lL This Final Judgment and Order of Dismissal hereby incorporates by reference the

definitions in the Settlement Agreement among Plaintiffs and Defendants, all capitalized terms

used and not otherwise defined herein shall have the meanings set forth in the Settlement

Agreement.

 

'On July 1, 2014, in a series of transactions, Forest Laboratories, Inc. became a limited liability
company named Forest Laboratories, LLC. Subsequently, on January 1, 2018, Forest
Laboratories, LLC was merged with and into Allergan Sales, LLC, a Delaware limited liability
company. As a result of these corporate consolidations, Forest Laboratories, ps. and Forest

Laboratories, LLC are predecessors in interest to Allergan Sales, LLC.

rear IRN THA

wr.

Rpt Tg RN rere gates
Case 1:15-cv-07488-CM-RWL Document 948 Filed 05/27/20 Page 2 of 7

Ds On August 2, 2018, this Court certified the following class (the “Class”):

All persons or entities in the United States and its territories who purchased
branded Namenda IR 5 or 10 mg tablets, and/or generic Namenda IR 5 or
10 mg tablets (including an authorized generic), and/or branded Namenda
XR capsules, directly from Forest or its successors in interest, Actavis and
Allergan, and/or from any generic manufacturer at any time during the
period from June 2012 until September 30, 2015. Excluded from the Class
are the Defendants and their officers, directors, management, employees,
subsidiaries, or affiliates, and all federal governmental entities.

2. The Court previously appointed the Class Representatives. The Court previously
appointed Bruce E. Gerstein of Garwin Gerstein & Fisher, LLP and David F. Sorensen of Berger
Montague PC as Co-Lead Counsel for the Class (“Class Counsel’). The Class Representatives
and Class Counsel have fairly and adequately represented the interests of the Class and satisfied
the requirements of Fed. R. Civ. P. 23(g).

4, The Court has jurisdiction over these actions, each of the parties, and all members
of the Class for all manifestations of this case, including thisSettlement.

5. The notice of settlement (substantially in the form presented to this Court as Exhibit
B to the Settlement Agreement) (the “Notice”) directed to the members of the Class via First Class
Mail, constituted the best notice practicable under the circumstances. In making this
determination, the Court finds that the Notice provided for individual notice to all members of
the Class who were identified through reasonable efforts. Pursuant to, and in accordance with,
Rule 23 of the Federal Rules of Civil Procedure, the Court hereby finds that the Notice provided
Class members due and adequate notice of the Settlement, the Settlement Agreement, these
proceedings, and the rights of Class members to object to the Settlement.

6. Due and adequate notice of the proceedings having been given to the Class and a

full opportunity having been offered to the Class to participate in the May 27, 2020 Fairness

 
Case 1:15-cv-07488-CM-RWL Document 948 Filed 05/27/20 Page 3 of 7

Hearing, it is hereby determined that all Class members are bound by this Order and Final
Judgment.

Ts The Settlement of this Class Action was not the product of collusion between the
Class Representatives and Defendants or their respective counsel, but rather was the result of
bona fide and extensive arm’s-length negotiations conducted in good faith between Class
Counsel and counsel for Defendants, with the assistance of multiple mediators, including former
United States District Court Judge Faith S. Hochberg.

8. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby
approves the Settlement, and finds that the Settlement is, in all respects, fair, reasonable and
adequate to Class members and in their best interests. Accordingly, the Settlement shall be
consummated in accordance with the terms and provisions of the Settlement Agreement.

9, The Court hereby approves the Plan of Allocation of the Settlement Fund as
proposed by Class Counsel (the “Plan of Allocation”), which was summarized in the Notice of
Proposed Settlement, and directs Rust Consulting, Inc., the firm retained by Class Counsel as the
Claims Administrator, to distribute the net Settlement Fund as provided in the Plan of Allocation.

10. All claims against Defendants in In re Namenda Direct Purchaser Antitrust
Litigation, Civil Action No. 1:15-cv-07488-CM-RWL (S.D.N.Y.) (the “Class Action”) are
hereby dismissed with prejudice, and without costs (other than as provided herein).

Lt, Upon the Settlement Agreement becoming final in accordance with paragraph 5 of
the Settlement Agreement, Defendants and their past, present, and future parents, subsidiaries,
divisions, affiliates, joint ventures, stockholders, officers, directors, management, supervisory
boards, insurers, general or limited partners, employees, agents, attorneys, servants,

representatives (and the parents’, subsidiaries’, and affiliates’ past, present, and future officers,

 

 
Case 1:15-cv-07488-CM-RWL Document 948 Filed 05/27/20 Page 4 of 7

directors, employees, agents, attorneys, servants, and representatives), and the predecessors,
successors, heirs, executors, administrators and representatives of each of the foregoing
(collectively, the “Releasees”) are and shall be unconditionally, fully, and finally released and
forever discharged from all manner of claims, debts, obligations, demands, actions, suits, causes
of action, damages whenever incurred, liabilities of any nature whatsoever, including costs,
expenses, penalties and attorneys’ fees, under federal or state laws, whether known or unknown,
foreseen or unforeseen, suspected or unsuspected, contingent or non-contingent, in law or equity,
that Plaintiffs and all Class members, whether or not they make a claim upon or participate in the
Settlement Fund, on behalf of themselves and their respective past, present, and future parents,
subsidiaries, associates, affiliates, officers, directors, employees, insurers, general or limited
partners, divisions, agents, attorneys, servants, trustees, joint ventures, heirs, executors,
administrators, representatives (and the parents’ subsidiaries’ and affiliates’ past and present
officers, directors, employees, agents, attorneys, servants, and representatives), and their
predecessors, successors, heirs, executors, administrators, and representatives (collectively, the
“Releasors”), ever had, now has, or hereafter can, shall or may have, directly, representatively,
derivatively or in any other capacity, arising out of or relating in any way to:

(a) the subject matter of or acts, omissions, or other conduct

alleged in the complaint in the Direct Purchaser Class Action, or

any prior complaints or subsequent amended complaints filed in

the Direct Purchaser Class Action; (b) the subject matter of pre-

trial proceedings in the Direct Purchaser Class Action; and/or (c)

all claims concerning alleged delay or impairment in the

marketing, sale, manufacture, pricing, or purchase of, or the

enforcement of intellectual property related to, Namenda IR,

Namenda XR, or their generic equivalents that could have been

asserted in the Direct Purchaser Class Action, including but not

limited to claims of reverse payments, product hop, and unlawful

patent term extension of U.S. Patent No. 5,061,703, sham patent
listings, and sham patent litigations prior to the date of the
Case 1:15-cv-07488-CM-RWL Document 948 Filed 05/27/20 Page 5 of 7

Settlement Agreement (collectively, this entire paragraph the
“Released Claims”).

This Settlement Agreement is not intended to release anyone other than the Releasees, is
not on behalf of anyone other than the Releasors, and does not affect the claims of the proposed
endpayor class or any claims relating to indirect purchases of brand or generic Namenda IR or
Namenda XR, nor is it intended to release any actual or potential claims described in Paragraph

|e

12. In addition, Plaintiffs and each Class member, on behalf of themselves and all
other Releasors, hereby expressly waive, release and forever discharge, upon the Settlement
becoming final, any and all provisions, rights and/or benefits conferred by § 1542 of the

California Civil Code, which reads:

Section 1542. General Release: extent. A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor at
the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor;

 

or by any law of any state or territory of the United States, or principle of common law, which is
similar, comparable or equivalent to § 1542 of the California Civil Code. Each Releasor may
hereafter discover facts other than or different from those which he, she or it knows or believes to
be true with respect to the claims which are the subject matter of paragraph 11 of the Settlement
Agreement, but each Releasor hereby expressly waives and fully, finally and forever settles,
releases, and discharges, upon this Settlement becoming final, any known or unknown, foreseen
or unforeseen, suspected or unsuspected, asserted or unasserted, contingent or non-contingent
claim that would otherwise fall within the definition of Released Claims, whether or not concealed
or hidden, without regard to the subsequent discovery or existence of such different or additional

facts. Each Plaintiff and member of the Class also hereby expressly waives and fully, finally and

 
Case 1:15-cv-07488-CM-RWL Document 948 Filed 05/27/20 Page 6 of 7

forever settles, releases, and discharges any and all claims that are the subject matter of Paragraph
11 of the Settlement Agreement that it may have against any Releasees under § 17200, et seq., of
the California Business and Professions Code or any similar comparable or equivalent provision
of the law of any other state or territory of the United States or other jurisdiction.

13. __ As set forth in Paragraph 13 of the Settlement Agreement (with subheading
“Reservation of Claims”), the releases set forth in Paragraphs 11 and 12 of the Settlement
Agreement (and in Paragraphs 11 and 12 of this Order) shall not release any claims between
Plaintiffs, members of the Class, the Releasors, and the Defendants and the Releasees (a) arising
in the ordinary course of business between Releasors and Releasees under Article 2 of the
Uniform Commercial Code (pertaining to Sales), the laws of negligence or product liability or
implied warranty, breach of contract, breach of express warranty, or personal injury; or (b) other
claims unrelated to Namenda IR, Namenda XR, or their generic equivalents.

14. Class Counsel have moved for an award of attorneys’ fees, reimbursement of
expenses and incentive awards for the Class Representatives. Class Counsel now request an
award of attorneys’ fees of 21% of the gross Settlement amount (plus a proportional share of the
interest accrued thereon), reimbursement of the reasonable costs and expenses incurred in the
prosecution of this action in the amount of $5,823,928.91, and incentive awards totaling $300,000
collectively for the two Class Representatives. The Court defers judgment on the Class Counsel’s
petition for fees, expenses, and incentive awards.

15. The Court retains exclusive jurisdiction over the Settlement and the Settlement
Agreement as described therein, including the administration and consummation of the
Settlement, and over this Final Judgment and Order.

16. The Court finds that this Final Judgment and Order adjudicates all of the claims,

rights and liabilities of the parties to the Settlement Agreement (including the members of the

6

 

 
Case 1:15-cv-07488-CM-RWL Document 948 Filed 05/27/20 Page 7 of 7

Class), and is final and shall be immediately appealable. Neither this Order nor the Settlement
Agreement nor any other Settlement-related document shall constitute any evidence, admission, or
concession by Defendants or any other Releasee, in this or any other matter or proceeding of any
kind whatsoever, civil, criminal or otherwise, before any court, administrative agency, regulatory
body, or any other body or authority, present or future, nor shall either the Settlement Agreement,
this Order, or any other Settlement-related document be offered in evidence or used for any other
purpose in this or any other matter or proceeding except as may be necessary to consummate or
enforce the Settlement Agreement, the terms of this Order, or if offered by any Releasee in
responding to any action purporting to assert Released Claims, or if offered by any Releasor in
asserting that a claim is not a Released Claim, including because such claim is covered by

Paragraph 13 of the Settlement Agreement (“Reservation of Claims”).

| f
SO ORDERED this 27" day of May, 20 L, LAL.

The Honorable Colleen McMahon
Chief United States District Judge

 

 
